                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5: 19-cv-325-BO

R.A. , a minor, by and through his                      )
Guardian, Steve Altes, on behalf of                     )
himself and all others                                  )
similarly situated ,                                    )
                                                        )
        Plaintiff,                                      )
                                                        )
V.                                                      )               ORDER
                                                        )
EPIC GAMES, INC.,                                       )
                                                        )
        Defendant.                                      )


        This matter is before the Court on defendant ' s motion to dismiss for fai lure to state a claim.

For the reasons discussed below, the motion [DE 55] is GRANTED.

                                          BACKGROUND

        Defendant Epic Games is the developer of the popular videogame Fortnite . The company ' s

principal place of business is Cary, North Carolina. Plaintiff is a minor and a California resident

who played a specific version of the video game called Fortnite: Save the World.

        Players of Fortnite: Save the World can make in-game purchases of various products

offered through the game. One specific product offered is called the " loot box." Each loot box

contains a randomi zed assortment of items that can improve a player' s chances at advancing in the

videogame. Players do not know which specific items are inside a given loot box ahead of time,

and so ultimately, players run a risk that they will be dissatisfied a box ' s contents.

        The allegations in plaintiff's complaint relate to his purchase of loot boxes. Though

plaintiff's complaint does not provide detail about hi s specific purchases or what was represented

to him, the crux of his factual allegations is that defendant mi srepresented the probability that the
loot boxes he purchased contained certain items. But for defendant's misrepresentations, plaintiff

maintains he would not have purchased the loot boxes.

       Plaintiff sued in the Central District of California, alleging violations of vario us state

consumer protection statutes .

        Defendant moved to compel arbitration to enforce an arbitration clause contained in a 2019

End User License Ag reement ("EULA") agreed to by plain ti ff in March 2019 as part of the terms

of service. Defendant also moved, alternatively , to transfer the case to this district based on forum

se lection clauses in both the 2019 EULA and a 20 17 EULA that plaintiff agreed to when he first

downloaded the game.

        Seeking to avoid arbitration and venue transfer, plai ntiff purported to di saffirm both

EULAs, citing his minor status. The Cali fornia court gave effect to plainti ffs disaffirmance of the

2019 EULA. The court then transferred the case here on a traditional 28 U.S .C. § 1404(a) analysis

without deciding whether plaintiff had effectively disaffirmed the 2017 EULA.

        Plaintiff maintains his disaffirmance of the 20 17 EULA. Defendant accepted this

disaffirmance and has offered to refund any money paid by plaintiff. Defendant moves to dismiss

the case on various grounds, including that plaintiffs disaffirmance ends the case.

                                            DISCUSSION

        When venue is transferred pursuant to§ 1404(a), the transferee court must apply the laws

of the state of the transferor court. See Ferens v. John Deere Co. , 494 U.S. 516,519 (1990). Thi s

includes the transferor court' s choice of law principles. Id. The district court in Cali fornia, using

Californ ia choice of law principles, determined that Cali fo rnia law governed the issue of

plaintiffs disaffirmance. R.A. v. Epic Games, Inc., 20 19 WL 679280 1, at *5 (C.D. Cal. Jul y 30,

20 19) . Accord ingly , thi s Court will apply the same.



                                                    2
       A minor may disaffirm a contract by any act "disclosing an unequivocal intent to

repudiate its binding force and effect." Spencer v. Collins, 156 Cal. 298, 303 (1909). A minor

seeking to di saffirm " must di saffirm the entire contract, not just the irksome portions." Holland

v. Unive rsal Underwriters Ins. Co. , 270 Cal. App. 2d 417 , 421 (1969). Disaffirmance has the

effect ofresc ission and renders the contract a "nullity[.]" Scollan v. Gov't Emp . Ins. Co., 222 Cal.

App . 2d 181 , 183 (1963). Because di saffirmation arises in equity, "the trial court is vested with a

broad discretion to see that equity is done." Le Baron v. Berryessa Cattle Co., 78 Cal. App. 536,

548 (1926).

       Here, plaintiff unambiguously maintains hi s position that he disaffirms the 2017 EULA.

The Court recognizes this disaffirmance and finds that plaintiff has effecti vely disaffirmed the

2017 EULA .

       The 2017 EULA established the terms of service that governed the parties ' relationship,

including "purchases [plaintiff made] through the Software." See Farnsworth Deel. , Ex. A. As

part of his disaffirmance of the underl ying EULA, plaintiff necessarily also disaffirms- and

voids- the in-game purchases, which only existed because of the 2017 EULA.

        By voiding the in-game purchases, plaintiff erases the entire basis for hi s claims. Plaintiff

cannot void the transactions with defendant and receive his refund while simultaneously

maintai ning causes of action that arise solely from those transactions. Because plaintiffs

disaffirmance wipes out the entire basis for his claims, his amended complaint must be

dismi ssed.




                                                  3
                                          CONCLUSION

       For the reasons discussed above, defendant' s motion to dismiss for failure to state a claim

[DE 55] is GRANTED. Plaintiffs amended complaint is DISMISSED. Defendant must refund

plaintiffs purchases.

       Defendant's prior motion to dismiss [DE 52] and consent motions left over from the

previous court [DE 24, 30] are DENIED AS MOOT.

       The Clerk is DIRECTED to close the case.



SO ORDERED, this        ,:t)   day of February, 2020.



                                              T RRE CE W. BOYLE
                                              CHIEF UNITED STA TES DUICTJ




                                                 4
